MOORE, Justice.
On July 11, 1967 an approved county attorney’s information was filed against John Edward Bunning charging him wth forgery in violation of section 718.1, Code, 1966. Appearing on that date with his chosen attorney, defendant was granted until July 18 to enter a plea. On the latter date he again appeared with his attorney before the district court and entered a plea of not guilty.
Following assignment for trial on October 23 defendant’s motion for continuance was sustained and the cause “continued until the 13th of November, 1967, or as soon thereafter as same may be reached for trial by the court.”
On November 6, 1967 defendant in person and by his attorney withdrew his former plea of not guilty and entered a plea of guilty to forgery in violation of section 718.1, Code, 1966, as charged in the county attorney’s information. The trial court accepted this plea and set November IS, 1967 at 9:30 a. m. as time for sentence. A presentence investigation was ordered.
On November IS, 1967 defendant was sentenced to an indeterminate term not to exceed ten years in the men’s reformatory at Anamosa as provided by section 718.1. He has appealed. Defendant has at all times before and since pronouncement of sentence been free on bond.
May 28, 1968 defendant signed and filed his “consent to perfecting appeal by abstracting record” which states: “Comes now the undersigned, John Edward Bun-ning, and consents to the appeal of his case to the Iowa Supreme Court being presented on an abstract of the record in District Court only, and he joins in the request of his counsel that the Clerk prepare such an abstract for forwarding to the Supreme Court.”
The district court clerk has prepared and filed in this court such an abstract of record.
August 6, 1968 Daniel C. Galvin, defendant’s attorney, filed this written statement regarding this appeal: “I, being the Attorney of record for John Edward Bunning, do hereby agree to the submission of the Appeal on the above case on the transcript at any time it is convenient for the Court.”'
Thus defendant’s appeal comes to us upon the district court clerk’s transcript of the record which includes a copy of the county attorney’s information, minutes of testimony, the trial court’s calendar entries, orders approving defendant’s father as surety on bonds, court orders and copies of *123the entire record as made in the district court.
Our study of the record as presented reveals no reversible error. Hence the judgment is
Affirmed.
All Justices concur.